Title: From Thomas Jefferson to Caesar A. Rodney, 24 February 1804
From: Jefferson, Thomas
To: Rodney, Caesar A.


               
                  Dear Sir 
                  Washington Feb. 24. 04.
               
               I recieve with sincere grief your letter of the 21st. and lament the necessity which calls for your retirement, if that necessity really exists. I had looked to you as one of those calculated to give cohesion to our rope of sand. you now see the composition of our public bodies, and how essential system and plan are for conducting our affairs wisely with so bitter a party in opposition to us, who look not at all to what is best for the public, but how they may thwart whatever we propose, tho they should thereby sink their country. talents in our public councils are at all times important; but perhaps there never was a moment when the loss of any would be more injurious than at the present. the condition of our affairs is advantageous. but it is also true that we are now under a crisis which is not without hazard from different quarters at home and abroad. but all this you understand perfectly: and if under such circumstances you withdraw I shall believe that the necessity which occasions it is imperious and shall lament it most sincerely. Accept my affectionate salutations
               
                  Th: Jefferson 
               
             